 

Exhibit 10.1

AMENDMENT TO

WATER DISPOSAL AGREEMENT

This Amendment (this “Amendment”) is made effective as of July 1, 2015 (the
“Effective Date”) by and between Memorial Production Operating LLC (“Producer”),
a Delaware limited liability company and successor to Classic Hydrocarbons
Operating, LLC (“Classic Operating”), and Classic Pipeline & Gathering, LLC, a
Delaware limited liability company (“Classic”). Producer and Classic are
sometimes hereinafter referred to individually as a “Party” and collectively as
the “Parties.”

RECITALS

A. Classic Operating and Classic entered into that certain letter agreement
dated May 1, 2014 (the “Agreement”) with respect to the disposal of Produced
Water (as defined in the Agreement).

B. Classic Operating merged with and into Producer on February 23, 2015.

C. The Parties desire to amend the Agreement in certain respects as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound by the terms
hereof, agree as follows:

1. Fee. Paragraph (9) of the Agreement is hereby amended by deleting “$1.10” and
inserting in lieu thereof “$0.40.”

2. Miscellaneous.

(a) Each Party hereby acknowledges, ratifies and confirms all prior acts under
the Agreement and agrees to take such further actions and to execute,
acknowledge and deliver, without further consideration, all such further
documents as are reasonably requested by the other for carrying out the purposes
of this Amendment.

(b) Except as hereby expressly modified herein, all terms and conditions of the
Agreement shall remain in full force and effect. The Parties hereby ratify and
confirm the Agreement as amended herein.

(c) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the Effective Date.

 

PRODUCER:

 

Memorial Production Operating LLC

 

By:

 

Memorial Production Partners LP, its sole member

By:

 

Memorial Production Partners GP LLC, its general partner

 

 

 

By:

 

/s/ C.S. Cooper

Name:

 

C.S. Cooper

Title:

 

Chief Operating Officer / SVP

 

CLASSIC:

 

Classic Pipeline & Gathering, LLC

 

By:

 

MRD Holdco LLC, its sole member

 

By:

 

/s/ Kyle N. Roane

Name:

 

Kyle N. Roane

Title:

 

Vice President & General Counsel

[Signature Page to Amendment to Water Disposal Agreement]

 